DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits of patent application 16/396744, attorney docket 44016530US01. Application is assigned an effective filing date of 04/28/2019 based on application filing date, and applicant is Applied Materials Inc. Claims 1, 3, 4, 6, 7,  9-18, 21-23 are pending and considered below.

Response to Arguments
In applicant’s response received 7/14/2021, applicant argues that the §112a rejection of claims 1, 2, 3, 4, 6, 7, 9-13, 15-18, 21-22 for enablement is traversed because the applicant has limited the method to oxygen-free ruthenium precursors coordinated with at least one open chain dienyl ligand. Examiner agrees and withdraws the §112a rejections. 
Applicant has amended the claim 1 to correct the antecedent, so the §112b rejection of claim 1 is withdrawn.
Applicant has amended claims 1, 6 and 7 to overcome the §112d for not further limiting the invention, which is withdrawn.
Applicant has submitted documents that support that “coordinated” is not indefinite, because it has a specific meaning in the art. The §112b of claims 2 and 21 are withdrawn.
Applicant correctly argues that Kim does not teach a reaction between the precursor and the halogen, because the halogen is oxidized before the precursor reacts 

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9-18, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method of filling a high aspect ratio via with ruthenium the comprises reacting an oxygen free ruthenium precursor that is coordinated with at least one open chain dienyl ligand with a halogen material deposited on the top surface of the via.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893